Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 1 of 7 PageID 453




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

 RHONDA A. JONES,

           Plaintiffs,                             Case No.: 3:19-cv-00602-BJD-MCR
                                                   Hon. Judge Brian J. Davis
 v.                                                Magistrate Judge Monte C. Richardson

 NATIONAL CREDIT SYSTEMS, INC.,

           Defendant.

              DEFENDANT’S MOTION FOR COSTS AND ATTORNEYS’ FEES

         NOW COMES the Defendant, NATIONAL CREDIT SYSTEMS, INC., (“hereinafter, the

“Defendant”), by and through their attorney, DeMarte Law, PLLC, and hereby moves this

Honorable Court for costs and attorneys’ fees against Plaintiff, pursuant to Fed. R. Civ. P. 54, Fla.

Stat. § 559.77(2), Fla. Stat. § 768. 79, 28 U.S.C. § 1920, and 28 U.S.C. § 1927, for the following

reasons:

         1. That on June 5, 2020, this Court entered final judgment on Plaintiff’s claims under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA), the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”), and the Florida Consumer Collection Practices Act, Fl.

St. 559.79, et seq., (“FCCPA”), against Defendant herein, in favor of the Plaintiff.

         2. Pursuant to Fed. R. Civ. P. 54, a judgment is defined as “any order from which an appeal

lies”.

         3. A judgment is a final order for all issues against the Defendant, which is appealable by

the Plaintiff.

         4. On September 12, 2019, Defendant herein served their Offer of Judgment in the amount

of $1,001.00 plus costs and fees – to be agreed upon by the parties or to be determined by the

court. Exhibit 1.
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 2 of 7 PageID 454




       5. Plaintiff had fourteen days to respond.

       6. Plaintiff did not respond.

       7. That Plaintiff’s failure to respond constitutes a rejection.

       8. That given Plaintiff’s rejection, Defendant is now entitled to costs incurred in defending

this litigation from a September 12, 2019 through June 5, 2020.

       9. That Defendants would request the award of costs as outlined in attached Declaration by

Ron Sapp.

       10. Moreover, Defendant seeks its attorneys’ fees in having to defend this matter after the

rejection of their offer of judgment on the grounds that Fla. Stat. § 768. 79 provides for attorneys’

fees and costs to the prevailing party, and Fl. St. 559.77(2) provides attorneys’ fees and costs where

a Plaintiff does not make out any triable issue of fact under their FCCPA claims – which Plaintiff

did not do in this case. and requests that this Honorable Court exercise its discretion and award

Defendant its attorneys fees incurred pursuant to 15 U.S.C. § 1692k(a)(3).

       11. Lastly, Defendant is entitled to non-taxable costs under 28 U.S.C. § 1920 – more

specifically its costs for obtaining deposition transcripts which were crucial in obtaining judgment

in this matter. Defendant also submits that it should be entitled to Ron Sapp’s travel expenses

pursuant to 28 U.S.C. § 1920, as he is a witness.

       12. If Ron Sapp’s travel expenses are not recoverable pursuant to 28 U.S.C. § 1920, his

expenses should be recoverable pursuant to and 28 U.S.C. § 1927, for the sole reason that

Plaintiff’s counsel required Mr. Sapp to appear in person for his deposition in Florida pursuant to

the local rules, knowing that he resided in Atlanta, Georgia, refusing to make concessions for

telephonic or a video deposition.
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 3 of 7 PageID 455




        13. Defendant sought concurrence in the relief requested in this Motion and concurrence

was neither provided or denied. Pursuant to the local rules, if Plaintiff provides any further position

Defendant will further update this Honorable Court

        WHEREFORE, Defendant requests this Honorable Court award costs of $2,384.52, and

attorneys’ fees in the amount of $6,600.00 pursuant to Fed. R. Civ. P. 54, Fla. Stat. § 559.77(2),

Fla. Stat. § 768. 79, 28 U.S.C. § 1920, and 28 U.S.C. § 1927.


Dated: June 19, 2020
                                          _/s/Katrina M. DeMarte__________
                                          KATRINA M. DEMARTE (MI bar No. P81476;
                                          CO Bar No. 43135)
                                          DEMARTE LAW, PLLC
                                          39555 Orchard Hill Place Suite 600 PMB 6338
                                          Novi, MI 48375
                                          313-509-7047
                                          Katrina@demartelaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed a copy of the foregoing paper

and this Certificate of Service with the Clerk of the Court using the ECF system and electronically

mailed filing to all counsel of record.


                                                               /s/ Katrina M. DeMarte, Esq.
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 4 of 7 PageID 456




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 RHONDA A. JONES,

        Plaintiffs,                               Case No.: 3:19-cv-00602-BJD-MCR
                                                  Hon. Judge Brian J. Davis
 v.                                               Magistrate Judge Monte C. Richardson

 NATIONAL CREDIT SYSTEMS, INC.,

        Defendant.

BRIEF IN SUPPORT OF MOTION FOR COSTS PURSUANT TO FEDERAL RULE OF
                        CIVIL PROCEDURE 68

       Plaintiff’s Complaint against the Defendant, National Credit Systems, Inc. (“NCS”),

alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA),

the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), and the Florida Consumer

Collection Practices Act, Fl. St. 559.79, et seq., (“FCCPA”). Dkt. 1. Accordingly, this Honorable

Court’s subject matter jurisdiction over the FCRA and FDCPA claims is pursuant to 28 U.S.C. §

1331, and it’s supplemental jurisdiction over the FCCPA claim stems from 28 U.S.C. § 1367.

Neither party asserted diversity jurisdiction – only federal question jurisdiction. In entering

judgment, this Honorable Court granted judgment on both state and federal claims in favor of the

Defendant. Dkt. 35.

       Where an offer of judgment has been made on a state court claim, and that offer of

judgment has been rejected, the prevailing defendant is entitled to reasonable costs and attorneys’

fees incurred following the date of the offer of judgment if the judgment they obtain is one of no

liability or is at least 25 percent less than the offer they made. Design Pallets, Inc. v. Gray

Robinson, P.A., 583 F. Supp. 2d 1282, 1287 (M.D. Fla. 2008); see also Fl. St. 768.79. Here,
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 5 of 7 PageID 457




because Defendant served Plaintiff with an Offer of Judgment on September 12, 2019, which

covered all claims, Defendant should be entitled to recover all costs and attorneys’ fees incurred

after September 12, 2019.

       Moreover, the Defendant is entitled to costs and attorneys’ fees where the court finds that

there are no “justiciable issue of law or fact, the plaintiff is liable for court costs and reasonable

attorney's fees incurred by the defendant.” Fla. Stat. § 559.77(2). Because this Court adjudicated

Plaintiff's state law claims under the FCCPA, the Court applied the substantive law of Florida in

determining whether or not the Plaintiff had a claim under the FCCPA – and this Honorable Court

should also apply the substantive law of Florida in determining whether or not the Defendant is

entitled to attorneys’ fees pursuant to the FCCPA as well. See Earthcam, Inc v. OxBlue Corp., 658

F. App'x 526, 529-30 (11th Cir. 2016) (noting that the Eleventh circuit generally applies state fee-

shifting statutes unless there is a “direct collision” with federal law); Shelton v. Schar, No. 5:17-

CV-86-OC-PGBPRL, 2018 WL 3636698, at *1 (M.D. Fla. Apr. 23, 2018) (same, and interpreting

and applying § 559.77(2)).

       NCS is entitled to an award of its attorneys’ fees and costs because, since inception,

Plaintiff's Complaint failed to raise any triable issues of law or fact under the FCCPA or any other

grounds. The factual allegations allegedly supporting this cause of action never changed, up and

through the Court's June 4, 2020 decision granting judgment in NCS’s favor. Other courts have

found similar unsupported allegations under the FCCPA to warrant attorney's fees to the prevailing

Defendant. See Conner v. BCC Fin. Mgmt. Servs., Inc., 597 F. Supp. 2d 1299, 1302 (S.D. Fla.

2008) and Shelton, supra. The Court should do so here as well.

       At no point did Plaintiff attempt to demonstrate any other conduct other than that which

was detailed in her complaint that would support liability. At a minimum, Plaintiff should have
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 6 of 7 PageID 458




“reassessed the viability of the claim” rather than proceeding. Conner, 597 F. Supp. 2d at

1310 (awarding the defendant attorneys' fees under the FCCPA), aff'd 2008 U.S. Dist. LEXIS

108305 (S.D. Fla. June 25, 2008).

       But, Plaintiff did not. Instead, Plaintiff continued to litigate to the end, actively opposing

NCS's Motion for Summary Judgment based on these same insufficient allegations – which is even

more troubling based upon the fact that the Plaintiff did not bother to even brief her own FCCPA

allegations, nor did she respond with any law or facts to rebut the Defendant’s own offerings as it

relates to Defendant’s dispositive motion regarding the FDCPA or FCCPA. She sat idly by.

Because this claim never reached the level of a justiciable issue, NCS is entitled to attorney's fees

for having to defend against it. Shelton, 2018 WL 3636698 at *4 (awarding defendant attorney's

fees under § 559.77(2) where “there appears from the original complaint to be no factual basis for

this claim as well.”); see also Conner, 597 F. Supp. 2d at 1302.

       Moreover, NCS submits that it is entitled to non-taxable costs pursuant to 28 U.S.C. §

1920. Specifically, it is entitled to its costs for transcripts and witness costs for Ron Sapp having

to travel to said deposition. The deposition transcript was invaluable in demonstrating there were

no issues of material fact in rendering summary judgment in NCS’s favor. Moreover, NCS would

argue that the Plaintiff’s insistence and persistence in pressing forward with this matter when it

was clear there were no triable issues, and that NCS had no legal culpability, particularly in light

of the fact that NCS had offered to compromise by serving an offer of judgment early on and NCS

should be entitled to its costs and attorneys’ fees pursuant to 28 U.S.C. § 1927.

       Accordingly, for the foregoing reasons, NCS requests that the Court award NCS its

reasonable attorney's fees incurred in having to defend against Plaintiff's Complaint. NCS has

attached supporting documentation regarding the requested attorneys’ fees and costs.
Case 3:19-cv-00602-BJD-MCR Document 36 Filed 06/19/20 Page 7 of 7 PageID 459




Dated: June 19, 2020
                                          _/s/Katrina M. DeMarte__________
                                          KATRINA M. DEMARTE (MI bar No. P81476;
                                          CO Bar No. 43135)
                                          DEMARTE LAW, PLLC
                                          39555 Orchard Hill Place Suite 600 PMB 6338
                                          Novi, MI 48375
                                          313-509-7047
                                          Katrina@demartelaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed a copy of the foregoing paper

and this Certificate of Service with the Clerk of the Court using the ECF system and electronically

mailed filing to all counsel of record.

                                          _/s/Katrina M. DeMarte__________
                                          KATRINA M. DEMARTE (MI bar No. P81476;
                                          CO Bar No. 43135)
                                          DEMARTE LAW, PLLC
                                          39555 Orchard Hill Place Suite 600 PMB 6338
                                          Novi, MI 48375
                                          313-509-7047
                                          Katrina@demartelaw.com
